Citation Nr: 1019608	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-15 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a cervical spine 
disability (claimed as pinched nerves in shoulder and neck).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1963 to 
August 1966 and from March 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was originally before the Board in November 2009, 
when it remanded this issue for further development.  The 
case has been returned to the Board for further appellate 
consideration.

Unfortunately, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board notes that this case was originally remanded in 
November 2009 for a VA examination to determine the nature of 
the Veteran's cervical spine disability and whether it was 
related to service.  The Board's remand order specifically 
instructed that the claims file "must be made available to 
and be reviewed by" the VA examiner in conjunction with the 
examination.  

The Veteran underwent a VA examination in February 2010.  
However, the VA examiner noted that the Veteran's claims file 
was not available and was not reviewed, but that he reviewed 
the last VA compensation and pension examination from 
December 2007 on the computer.  The Board notes that the 
Veteran's cervical spine was not examined in that December 
2007 VA examination.  

The Board finds that its remand order has not been complied 
with, and this case must again be remanded for compliance 
with its previous remand order.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (A remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order).  

The Board reiterates, as noted in its prior remand, that the 
Veteran contends that his neck disability is a result of his 
fall in service.  The Veteran's service treatment records 
note he complained of neck pain following his fall.  He was 
assessed with a cervical muscle strain in October 1964.  Two 
days later it was noted that his neck had improved.  The 
remainder of his service treatment records are negative for 
neck complaints.  

At the time of his December 2007 0VA examination, the Veteran 
noted that he did not receive any treatment following service 
for his neck until 1987.  

The Veteran has submitted a chiropractor's statement which 
indicates that there are abnormalities to the Veteran's 
cervical spine.  He indicates that degenerative changes were 
caused by the fall in service.  However, the chiropractor did 
not review the claims file, which revealed that the neck 
complaints resolved shortly after the fall, with no 
subsequent complaints during that period of service or the 
subsequent one.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 
2010 VA examiner, if available, to obtain 
an addendum concerning the cervical spine 
disability.  The VA examiner is 
specifically instructed to review the 
entire claims file and his February 2010 
examination report.  Following such 
review, the VA examiner should state 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's cervical spine disability is 
related to his military service, to 
include his fall in October 1964.  The 
examiner should provide a rationale for 
the conclusions reached.  If the examiner 
determines that a new examination is 
necessary to adequately respond to the 
questions, one should be scheduled.  If 
the original examiner is unavailable, the 
claims file should be forwarded to another 
examiner with similar qualifications.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the claim 
for service connection for a cervical 
spine disability (claimed as pinched 
nerves in shoulder and neck).  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative, if 
any, should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


